                     IN THE UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE

JAMES SWAIN RIEVES, ET AL.            )
                                      )      CASE NO. 3:18-CV-0965
              PLAINTIFFS,             )
                                      )      Judge Aleta A. Trauger
V.                                    )
                                      )      Jury Trial Demanded
TOWN OF SMYRNA, TENNESSEE,            )
ET. AL.                               )
                                      )
              DEFENDANTS.             )


PLAINTIFFS’ RESPONSE TO DEFENDANTS RUTHERFORD COUNTY, TENNESSEE
        AND SHERIFF MICHAEL FITZHUGH’S MOTION TO DISMISS




                                      DAVID RANDOLPH SMITH & ASSOCIATES

                                      By: /s/ Christopher W. Smith
                                      Christopher W. Smith, TN BPR #034450
                                      David Randolph Smith, TN BPR #011905
                                      Dominick R. Smith. TN BPR #028783
                                      W. Lyon Chadwick. Jr. TN BPR #029599
                                      1913 21st Avenue South
                                      Nashville, Tennessee 37212
                                      615-742-1775
                                      csmith@drslawfirm.com
                                      drs@drslawfirm.com
                                      dom@drslawfirm.com
                                      lyon@drslawfirm.com

                                      Attorneys for Plaintiffs

                                      /s/ Wesley Clark
                                      Wesley Clark, #32611
                                      Frank Brazil, #34586
                                      Brazil Clark, PLLC
                                      2706 Larmon Avenue
                                      Nashville, TN 37204

                                      Attorney for Plaintiff Rieves




     Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 1 of 27 PageID #: 228
                                        INTRODUCTION

          Defendants Rutherford County and Sheriff Mike Fitzhugh’s (“Fitzhugh”) motion to

dismiss should be denied on all counts:

          1) Defendants’ makeweight claim that Fitzhugh should be cloaked in “quasi-judicial

immunity” merely for carrying out a court order—based on a false affidavit—fails as a matter

of law;

          2) Fitzhugh is not entitled to qualified immunity for his violation of Plaintiffs’ clearly

established rights because a reasonable officer would have known that there was no probable

cause for the criminal charges levied against Plaintiffs; and the grand jury indictments do not

protect Fitzhugh from his unconstitutional actions during the investigative phase of the Candy

Crush operation, as the mere existence of an indictment, obtained by a false affidavit, does

not transmute unconstitutional actions into immunized ones;

          3) Plaintiffs’ selective enforcement claims under 42 USC § 1983 survive, as Plaintiffs

were targeted for their business size, an arbitrary classification, and for the clearly-alleged

motive of financial gain through the abuse of civil forfeiture laws;

          4) Plaintiffs’ civil conspiracy claim under § 1983 survives because the Amended

Complaint clearly alleges a “single plan” among the Defendants, including Fitzhugh’s

personal involvement in ensuring Operation Candy Crush would be executed despite the

objections of his subordinates; and any defects in Plaintiffs’ 1985(3) claim can be cured by

Plaintiffs’ Second Amended Complaint submitted contemporaneously herewith;

          5) Plaintiffs’ Monell claims against Rutherford County survive because Fitzhugh is a

final decision-maker whose actions represent the policy of the County.

          For these reasons, the motion to dismiss should be denied.




                                                  1



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 2 of 27 PageID #: 229
                             Legal Standard Under Rule 12(b)(6)

       In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), the

court will “construe the complaint in the light most favorable to the plaintiff, accept its

allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Directv, Inc.

v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007); Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th

Cir. 2002). The court must determine only whether “the claimant is entitled to offer evidence

to support the claims,” not whether the plaintiff can ultimately prove the facts alleged.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511, (2002) (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974).

       The complaint’s allegations, however, “must be enough to raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). To

establish the “facial plausibility” required to “unlock the doors of discovery,” the plaintiff

cannot rely on “legal conclusions” or “[t]hreadbare recitals of the elements of a cause of

action;” instead, the plaintiff must plead “factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). “Only a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. at 679; Twombly, 550 U.S. at 556. Moreover, a court

“cannot dismiss for factual implausibility ‘even if it strikes a savvy judge that . . . recovery is

very remote and unlikely.’” Courie v. Alcoa Wheel & Forged Prods., 577 F.3d 625, 630 (6th

Cir. 2009) (quoting Twombly, 550 U.S. at 556.

                                 FACTUAL ALLEGATIONS

       With respect to Defendants Fitzhugh and Rutherford County, the First Amended

Complaint (“FAC”) (ECF 5) alleges the following facts:

   1. Investigation.

       Plaintiffs are owners of convenience stores, tobacco stores, and “vape shops” that sell

a variety of tobacco products. FAC at ¶ 26. In addition to tobacco, Plaintiffs sold products
                                                2



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 3 of 27 PageID #: 230
containing industrial hemp-derived cannabidiol (“CBD”) which is legal under Tennessee and

federal law1. Id. at ¶ 27. In or around February 2017, the Rutherford County Sheriff’s Office

(“RCSO”) began investigating the sale of CBD products. Id. at ¶¶ 28-31. As part of the

investigation, RCSO Officers purchased these products from Plaintiffs’ stores and submitted

them for testing by the Tennessee Bureau of Investigation (“TBI”). Id. RCSO Officers then

contacted Defendant John Zimmerman, an Assistant District Attorney in Rutherford County,

to “seek prosecutorial direction on the case.” Id. at ¶ 32. The “direction” that RCSO Officers

received from Zimmerman was to make more purchases of CBD products, including outside

the city of Murfreesboro. Id. at ¶ 33. During this conversation with Zimmerman, a RCSO

Officer “brought up to [Zimmerman] Amazon is selling [the same products.] [Zimmerman]

laughed and said we aren’t going after Amazon. He said go to vape stores.” Id. at ¶ 34.

RCSO Officers adopted this plan and executed it: they went to vape stores and did not

investigate Amazon, a major online retailer. Id. ¶¶ 50-53.

        From the inception of the investigation, RCSO Officers had serious doubts about

whether the CBD products in question were in fact illegal. Id. at ¶¶ 36, 40, 44, 48. Another

Officer wondered: “do people really know this stuff is illegal” and thought it “extreme to

padlock/arrest.” FAC Exhibit 2, “Interview Notes,” p. 3. RCSO Major William E. Sharp

detailed his concerns in a March 26, 2018 memo, titled “Narcotics Investigation of CBD oil.”

FAC Exhibit 4, “Memo of Major Sharp.”


1
          In addition, the State of Tennessee, on its own website, acknowledges that industrial hemp
produced in accordance with 7 USCS § 5940 is legal under both state and federal law: “Sec. 7606.
Legitimacy of Industrial Hemp Research contained in the 2014 Federal Farm Bill, which was signed
into law Feb. 7 [2014], provides for the cultivation of industrial hemp for purposes of research by
institutions of higher education or state departments of agriculture in states where it is legal.”
TN.GOV, “Hemp Industry,” available at https://www.tn.gov/agriculture/farms/hemp-industry.html,
last visited December 20, 2018 (emphasis added).
          Further, a recent Administrative Decision by the United States Postal Service clarified that
CBD produced in accordance 7 USCS § 5940 is “an exception to the Controlled Substances Act,
allowing the interstate transportation of industrial hemp, including CBD derived from it, so long as it
complies with [7 USCS § 5940].” KaB, LLC. v. United States Postal Service, P.S. Docket No. MLB
18-39, November 8, 2018, available at http://about.usps.com/who-we-are/judicial/admin-
decisions/2018/mlb-18-39-fd.htm, last visited December 20, 2018.
                                                  3



    Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 4 of 27 PageID #: 231
       Major Sharp’s memo reflects that in December 2017, Zimmerman told RCSO

Officers they “needed to move quickly and have this done before (something said about

legislation).” Id. at 1. Shortly thereafter, on January 12, 2018, Major Sharp was informed

that “TBI does not feel comfortable testifying about the items being legal [sic].” Id. Major

Sharp thus instructed other RCSO Officers “not to make any further buys and to stop any

further investigation until I can get some answers.” Id. On January 22, 2018, Major Sharp

“briefed the sheriff [Defendant Fitzhugh] and [RCSO] Chief Grissom on this case. I advised

the Chief I was not comfortable proceeding until I have further information.” Id. On January

24, 2018, Major Sharp spoke with Defendant Jennings Jones, who “became upset about the

T.B.I. and the testing.” Id. As of January 30, 2018, according to Major Sharp, there was a

“Consensus, no one is comfortable moving ahead at this time.” Id. at 2. The next day,

January 31, 2018, Major Sharp told Chief Grissom “I still have concerns with Narc case. I

told him I’m leaning towards putting it off.” Id. The day after that, February 1, 2018, Major

Sharp met with Defendant Jones and detailed his specific concerns regarding the

investigation.   Among these were: “Legal or not . . . The owners lack of knowledge of it

being illegal . . . Law suites [sic] . . . slowing the investigation down, letting the owners know

their product may be illegal.” Id.

       At this point, “unsatisfied with Major Sharp’s decision, the District Attorney’s Office

reached out to the highest level of command at the Sheriff’s Office”—that is, Defendants

Zimmerman and Jones went above Major Sharp and contacted Defendant Sheriff Fitzhugh

directly. FAC Exhibit 1, “RCSO Investigative Report,” at 4. Sheriff Fitzhugh “allowed for

the District Attorney’s Office to set up another meeting with Major Sharp and multiple

narcotics detectives.” Id. Defendant Fitzhugh, fully informed of the specific concerns of

Major Sharp, nevertheless allowed the Operation, which involved arresting Plaintiffs and

padlocking their businesses, to proceed.


                                                4



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 5 of 27 PageID #: 232
   2. Fabrication of Probable Cause and False Affidavits.

       On February 12, 2018, when Operation Candy Crush was executed, the leading law

enforcement officers, including Sheriff Fitzhugh, staged a televised press conference (the

“Press Conference”) in front of the Vapesboro store, owned by Plaintiffs Scott and Gina

Ritter. FAC at ¶ 52. At this Press Conference, Defendant Kevin Arnold defended the actions

of the law enforcement agencies by stating: “every one of these stores, the Judge approved

the lock down.” Id. at ¶ 65. In fact, Judge Royce Taylor approved the nuisance petitions on

the basis of false affidavits submitted by Det. Beane, a RCSO Officer. Id. at ¶¶ 66-83. These

affidavits were false in that they alleged the CBD products contained “marijuana extracts,”

when in fact they did not. Id. at ¶¶ 68-69. The affidavits alleged the products had been sold

to children, which was false. Id. The affidavits alleged that the TBI “determined the candy

had been laced with ‘CBD,’” when, in fact, the TBI had never purported to make any claim

regarding “lacing” products with CBD. Id. at ¶¶ 71-72. And in at least one case (Plaintiff

Louis Shaun Berbert), the affidavit submitted by Det. Beane included a lab report that had

been revised to specifically remove drug scheduling. Id. at ¶¶ 73-78. Det. Beane, along with

Defendants Zimmerman and Jones, did not advise the Court that the report had subsequently

been amended to remove the very scheduling on which they were now relying for their

nuisance petition. Id.

       With respect to the grand jury indictments referenced obliquely in Exhibit 1 to the

FAC (“A couple of meetings transpired within weeks leading to the Grand Jury indictment,”)

Defendant Jennings Jones’ Press Release (Exhibit 8 to the FAC), elaborates more fully on

how these indictments were obtained:

           After all the TBI lab reports were received in this investigation, the
           information concerning the investigation coupled with the findings of the TBI
           lab were presented to the Rutherford County Grand Jury and then to Circuit
           Judge Royce Taylor. These TBI lab reports were filed with the court by my
           office and constitute public records. The Grand Jury returned true bills
           because the TBI lab reports stated that the substances within the edible
           products contained illegal controlled substances. The TBI lab reports and
                                             5



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 6 of 27 PageID #: 233
           reports of the investigations were also presented to Judge Taylor as part of a
           petition to declare these businesses as public nuisances under the law. State
           law declares that any building used in the selling of controlled substances
           constitutes a public nuisance. Judge Taylor found probable cause that each
           business was operating as a public nuisance based, in part, upon the
           findings contained in the TBI lab reports that the products contained a
           Schedule VI controlled substance. Judge Taylor then ordered law
           enforcement agencies to padlock each business pending a hearing in court . . .

           Since the TBI lab cannot conclusively establish in court that the cannabidiol
           they detected was derived from a marijuana plant, the State cannot prove the
           substance is actually a Schedule VI controlled substance. The TBI lab
           reports constituted the foundation of all indictments and nuisance actions
           in this case.

FAC Exhibit 8, at 1-2 (emphasis added). The Press Release suggests that the information

presented to the grand jury was substantially similar, if not identical, to the information

presented to Judge Taylor as part of the nuisance petition. Jones states that the TBI lab

reports and “information concerning the investigation . . . were presented to the Rutherford

County Grand Jury and then to Circuit Judge Royce Taylor.” Id. (Emphasis added.) Jones

acknowledges that the criminal charges could not be sustained because “the TBI lab reports

constituted the foundation of all indictments and nuisance actions in this case.”

       For its part, the TBI forcefully rejected Jones’ contention that the TBI had “assured”

his office that the CBD products at issue were “illegal controlled substances.” FAC at ¶ 84.

The TBI released a statement that read, in relevant part:

           It is inaccurate for the local stakeholders in these cases to assert they made
           decisions in this case unaware of the limits of our forensic work . . .

           We clearly explained—in detail—the limitations of our analysis to all
           stakeholders. We did so to ensure they fully knew that, though we could
           identify CBD, we were not able to identify its origin . . .

           We also explained to them the nuance of the included schedule on our lab
           reports, which are provided as a courtesy. In this instance, we listed the
           schedule out of an abundance of caution because the sample could have met
           the standard for schedule as spelled out in the law. Local agencies and
           prosecutors — including those in Rutherford County — are well aware of that
           nuance.




                                               6



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 7 of 27 PageID #: 234
FAC Exhibit 9, “TBI Stmt. Via Email,” at 1-2. TBI thus insisted that it had specifically

informed Jones of the “the limitations of our analysis” before the grand jury indictments and

nuisance petitions were obtained. The TBI’s statement is consistent with Major Sharp’s

memo, which records that on January 12, 2018, Major Sharp was informed that “TBI does

not feel comfortable testifying about the items being legal.” FAC Exhibit 4, at 1.

     3. Civil Forfeiture and the Financial Motive.

        The FAC alleges that Operation Candy Crush was undertaken, at least in part, for the

improper financial motive of seizing funds from Plaintiffs’ businesses through the use of

civil forfeiture laws.      FAC at ¶¶ 39-43; 109-115.             As mentioned above, Defendant

Zimmerman told Major Sharp that law enforcement “needed to move quickly and have this

done before (something said about legislation).” FAC at ¶ 39. Exhibit 5 to the FAC is an

email sent by Zimmerman, subject line “Bill just introduced,” attaching a PDF file of

proposed Senate Bill 2224.2 Id. at ¶ 41. The proposed bill, in key and relevant part, would

have amended Tennessee’s civil forfeiture laws to specifically exclude CBD products. Id.

The bill was first filed for introduction on January 31, 2018, approximately two weeks before

Operation Candy Crush was executed and Plaintiffs were criminally charged. Id. at ¶ 42.

Major Sharp’s memo describes the crucial role that civil forfeiture played in the Candy Crush

operation, recording that Zimmerman stated: “They [Plaintiffs] will come in on their court

date, plead guilty, pay the fines and get their businesses open.” “We will put off the court

dates, attorneys will get tired of coming to court and settle.” Id. at ¶ 43.

     4. Fitzhugh’s False and Defamatory Statements at the Press Conference.

        At the Press Conference announcing the arrests and prosecutions of Plaintiffs,

Defendant Fitzhugh made several false and defamatory statements deeply injurious to the

professional reputations of all Plaintiffs. FAC at ¶¶ 54-60. Defendant Fitzhugh described

2
        At the time of this filing, Plaintiffs possess only a redacted version of this email, produced by
Rutherford County pursuant to an Open Records request. The identity of the recipient of this email is
redacted.
                                                    7



    Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 8 of 27 PageID #: 235
Operation Candy Crush as a series of raids conducted on 23 stores for selling products

“containing a marijuana derivative.” Id. at ¶ 55. This was false. In fact, the CBD products

sold at Plaintiffs’ stores were not derived from “marijuana” and did not meet Tennessee’s

statutory definition of “marijuana.” Id. at ¶ 56. Fitzhugh stated that law enforcement officers

had obtained “other synthetic drugs in all 23 of these stores.” This, too, was untrue. Id. at ¶¶

57-59. Fitzhugh then made the bizarre accusation, completely unsupported by his own

office’s investigation, that the Plaintiffs had taken the candy products “out of the package” to

“spray them with this illegal substance” and “then repackage them in a different package” at

a marked-up price. Id. at ¶ 58. Even the false affidavit of RCSO Detective Curtis Beane did

not charge that any Plaintiff had ever personally opened a package to deliberately infuse

candies with illegal drugs. While that affidavit falsely stated the CBD products had been

“laced” with illegal marijuana, no law enforcement officer ever claimed that the Plaintiffs

themselves had “laced” these products and then repackaged them until Defendant Fitzhugh so

stated at the Press Conference.3

                                         ARGUMENT

     1. Fitzhugh is not entitled to quasi-judicial immunity because 1) such immunity
        does not cover investigative acts; and 2) the court orders upon which he relies
        were obtained on the basis of a false affidavit.

     Defendant Fitzhugh claims he is entitled to absolute immunity (“quasi-judicial

immunity”) for his “actions . . . taken pursuant to a court order.” Defs.’ Mem., ECF 23, at 6.

With respect to padlocking the Plaintiffs’ businesses, Fitzhugh insists that because these

actions were “done pursuant to a court order,” they are “precisely the type entitled to quasi-

judicial immunity.” Id. Fitzhugh makes a similar claim with respect to the wrongful arrests

3
        Plaintiffs include Fitzhugh’s defamatory statements to establish reputational injury as an
element of damages to their claims for selective prosecution, false arrest, unlawful seizure, and
unlawful prosecution. (See Memphis Cmty. Sch. Dist. v. Stachura, 477 U.S. 299, 307 (1986), noting
that under 42 USC § 1983 “compensatory damages may include not only out-of-pocket loss and other
monetary harms, but also such injuries as ‘impairment of reputation . . . personal humiliation, and
mental anguish and suffering.’”) Fitzhugh’s statements are also relevant to the qualified immunity
discussion; and are included in this Response for that purpose.
                                                8



    Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 9 of 27 PageID #: 236
of the Plaintiffs, arguing that the existence of grand jury indictments “conclusively

determines the existence of probable cause” such that Plaintiffs’ claims must fail. Id. at 7.

(This latter argument is analytically not one of quasi-judicial immunity, but rather one

purporting to negate an essential element, the lack of probable cause, of Plaintiffs’ § 1983

Fourth Amendment claims.) These arguments fail in at least two respects: 1) quasi-judicial

immunity does not attach to Fitzhugh for his investigative acts, prior to the execution of the

court orders upon which Fitzhugh relies; and 2) the court orders in question were based on

false affidavits and information, such that any presumption of probable cause is rebuttable

and inconclusive.

           a. Quasi-judicial immunity does not attach to law enforcement officers
              performing investigative functions.

       The Supreme Court has explained that “the presumption is that qualified rather than

absolute immunity is sufficient to protect government officials in the exercise of their duties.”

Burns v. Reed, 500 U.S. 478, 486-87 (1991). The Court has been “quite sparing in [its]

recognition of absolute immunity … and has refused to extend it any further than its

justification would warrant.” Id. (internal quotations and citations omitted.) “Generally,

courts have been substantially less willing to grant absolute immunity to law enforcement

officials performing investigative duties.” Spurlock v. Satterfield, 167 F.3d 995, 1003 (6th

Cir. 1999). In Malley v. Briggs, the United States Supreme Court rejected a state trooper’s

argument that he was entitled to absolute immunity in seeking an arrest warrant. 475 U.S.

335, 340-341 (1986). The Court explained:

           We have interpreted § 1983 to give absolute immunity to functions
           “intimately associated with the judicial phase of the criminal process,” … not
           from an exaggerated esteem for those who perform these functions, and
           certainly not from a desire to shield abuses of office, but because any lesser
           degree of immunity could impair the judicial process itself … We intend no
           disrespect to the officer applying for a warrant by observing that his action,
           while a vital part of the administration of criminal justice, is further removed
           from the judicial phase of criminal proceedings than the act of a prosecutor in
           seeking an indictment.

                                               9



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 10 of 27 PageID #: 237
Id. at 342-343. The Court, having thus rejected the trooper’s claim to absolute immunity,

further clarified the application of qualified immunity to the case, reasoning that “the central

question” was “whether a reasonably well-trained officer in petitioner’s position would have

known that his affidavit failed to establish probable cause and that he should not have applied

for the warrant.” Id. at 345. If so, held the Court, “the officer’s application for a warrant was

not objectively reasonable, because it created the unnecessary danger of an unlawful arrest,”

and even qualified, much less absolute, immunity would not shield the trooper. Id.

       In the Sixth Circuit, “the swearing officer [of a] Complaint and Affidavit would not

be entitled to absolute immunity. The only level of protection from suit that is potentially

available when an official vouches for the truth of the contents of a criminal complaint is

qualified immunity.” Webb v. Greene County Sheriff’s Office, 494 F. Supp. 2d 779, 789 (S.D.

Ohio 2006), citing Ireland v. Tunis, 113 F.3d 1435, 1446 (6th Cir. 1997), cert. denied, 522

U.S. 996 (1997).     Thus, even if Defendant Fitzhugh, rather than his subordinate, had

personally sworn the affidavits in this case, he would not be entitled to absolute immunity.

       Nor does the existence of a court order relieve Defendant Fitzhugh of liability for his

unconstitutional actions taken in helping to secure that order by wrongly setting a prosecution

in motion. In King v. Harwood, the Sixth Circuit considered whether absolute immunity for

grand jury testimony protected officers’ pre-testimonial acts. 852 F.3d 568, 590 (6th Cir.

2017). The Court held that such immunity does not extend to “actions that are prior to, and

independent of … grand-jury testimony.” Id. The Sixth Circuit explained:

           An officer’s actions of wrongly setting a prosecution in motion or falsifying or
           fabricating evidence may be material to the grand-jury indictment even
           though they do not constitute “testimony” or related preparation for testimony,
           and nothing in the caselaw indicates that such actions somehow mutate into
           grand-jury testimony simply because they are material to the return of an
           indictment.

Id. (Emphasis added.) Like King, this case centers upon the unconstitutional actions of all

Defendants in “wrongly setting a prosecution in motion;” and these wrongful actions do not

                                               10



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 11 of 27 PageID #: 238
“somehow mutate” into immunized ones “simply because they are material to the return of

an indictment.” Id.

           b. The grand jury indictments are based on a false affidavit and are
              rebuttable.

       In King, the Sixth Circuit held:

           Where (1) a law-enforcement officer, in the course of setting a prosecution in
           motion, either knowingly or recklessly makes false statements (such as in
           affidavits or investigative reports) or falsifies or fabricates evidence; (2) the
           false statements and evidence, together with any concomitant misleading
           omissions, are material to the ultimate prosecution of the plaintiff; and (3) the
           false statements, evidence, and omissions do not consist solely of grand-jury
           testimony or preparation for that testimony (where preparation has a meaning
           broad enough to encompass conspiring to commit perjury before the grand
           jury), the presumption that the grand-jury indictment is evidence of probable
           cause is rebuttable and not conclusive.

Id. at 587-588. The FAC clearly alleges facts fitting squarely within this rule. The affidavit

of RCSO Det. Beane, either knowingly or recklessly, falsely claimed that: the Plaintiffs had

sold CBD to children; the CBD products contained “marijuana extracts;” and the TBI

“determined the candy had been laced with ‘CBD.’” FAC at ¶¶ 66-78. And in the case of

Plaintiff Louis Shaun Berbert, the affidavit submitted by Det. Beane included a lab report

that had been revised to specifically remove drug scheduling. Id. at ¶¶ 73-78. Det. Beane,

along with Defendants Zimmerman and Jones, did not advise the Court that the report had

subsequently been amended to remove the very scheduling on which they were now relying

for their nuisance petition.   Id.   Charitably understood, these actions were “misleading

omissions” that were “material to the ultimate prosecution of the plaintiff.” King at 587.

       Defendant Fitzhugh makes the incorrect, but in any event, irrelevant observation that

“there are no allegations that suggest the Sheriff knew that the court orders or arrest warrants

were invalid or that any actions taken by the prosecutors were improper.” (Fitzhugh’s

observation is incorrect in that the FAC alleges that Fitzhugh allowed Operation Candy

Crush to proceed despite the clear objections of Major Sharp, who presciently voiced his

doubts about the legality of the operation, including that TBI would not “testify that the
                                              11



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 12 of 27 PageID #: 239
substances used are illegal.” FAC at ¶¶ 44-50. The FAC alleges that the District Attorney’s

Office was “unsatisfied” with Major Sharp’s decision and that two members from the District

Attorney’s Office met with Defendant Fitzhugh. Id. at ¶ 50. Shortly thereafter, Operation

Candy Crush was executed. Id. Not only was Defendant Fitzhugh thus aware of the

“improper” actions of the prosecutors, he in effect ratified those actions and adopted them as

the official policy of Rutherford County, as will be discussed infra.) The observation is

irrelevant for purposes of the presumption of probable cause usually afforded to grand jury

indictments because, under the rule in King, neither Fitzhugh nor any other Defendant in this

case can rely on the false affidavit of Beane under the circumstances of this case. King, at

588 (“If the proceeding [finding probable cause] is tainted—as here, by fabricated

evidence— … the result is that probable cause is lacking”), citing Manuel v. City of Joliet,

137 S. Ct. 911, 920 (U.S. 2017).

   2. Fitzhugh is not entitled to qualified immunity for violating Plaintiffs’ clearly
      established rights because a reasonable officer would have known that there was
      no probable cause for the criminal charges levied against Plaintiffs.

       Defendant Fitzhugh’s claim to qualified immunity is based on an unduly narrow

framing of Plaintiffs’ § 1983 malicious prosecution claims. As Fitzhugh frames it, only an

actual prosecutor can face liability for “the decision to prosecute a case in Tennessee.” Defs.’

Mem. at 9. But this conception is at odds with applicable federal law. Returning to King

clarifies the limitations of qualified immunity for § 1983 malicious prosecution claims:

           Individuals have a clearly established Fourth Amendment right to be free from
           malicious prosecution by a defendant who has “made, influenced, or
           participated in the decision to prosecute the plaintiff” by, for example,
           “knowingly or recklessly” making false statements that are material to the
           prosecution either in reports or in affidavits filed to secure warrants. Webb,
           789 F.3d at 660, 665 (holding officer violated clearly established right to be
           free from malicious prosecution by fabricating evidence that defendant was a
           drug dealer); Smith, 1996 U.S. App. LEXIS 6103, 1996 WL 99329 at *4-5
           (holding reasonable police officer would have known that seeking felony
           warrants and making “efforts to get the Commonwealth Attorney to convene a
           grand jury” when probable cause was lacking violated clearly established
           constitutional rights); see also Malley v. Briggs, 475 U.S. 335, 340-45, 106 S.
           Ct. 1092, 89 L. Ed. 2d 271 (1986) (affirming lower court's holding that "an
                                              12



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 13 of 27 PageID #: 240
           officer who seeks an arrest warrant by submitting a complaint and supporting
           affidavit to a judge is not entitled to immunity unless the officer has an
           objectively reasonable basis for believing that the facts alleged in his affidavit
           are sufficient to establish probable cause”).

King at 582-583. The FAC clearly alleges that Defendant Fitzhugh “made, influenced, or

participated in the decision to prosecute” the Plaintiffs. In fact, but for Defendant Fitzhugh’s

involvement, Operation Candy Crush would never have been executed, as Major Sharp’s

decision not to proceed with the law enforcement operation would have stood. The FAC

further alleges facts sufficient to establish that a reasonable officer would have known that

the Plaintiffs in this case had committed no crime—in fact, the FAC specifically names or

alludes to such reasonable officers—to wit, Major Sharp and the other (names redacted)

officers who reached the “consensus, no one is comfortable moving ahead at this time” based

on several factors, including the TBI’s refusal to support the case. FAC Exhibit 4, at 2.

       Fitzhugh’s statements at the Press Conference underscore the unreasonableness of his

approach and decision-making. Fitzhugh made outlandish claims against the Plaintiffs that

were completely unsupported even by his own office’s flawed investigation. His public

comments, made the same day that Operation Candy Crush was executed, provide a window

into his miscomprehension of the Plaintiffs’ alleged crimes. Where Major Sharp had openly

wondered whether the Plaintiffs even knew the hemp products were illegal (which of course

they were not), Fitzhugh publicly claimed the Plaintiffs personally infused the products with

illegal drugs by opening the packages; spraying them with an “illegal substance;” and then

“repackaging” these products at a markup in price. FAC at ¶ 58. Even considering “only the

facts that were knowable to” Fitzhugh at the time, no reasonable officer could have seriously

believed any of this to be true. King, at 582.

       “A reasonable police officer would know that fabricating probable cause, thereby

effectuating a seizure, would violate a suspect’s clearly established Fourth Amendment right

to be free from unreasonable seizures.” Spurlock, 167 F.3d 995, at 1006. On these facts,

                                                 13



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 14 of 27 PageID #: 241
Defendant Fitzhugh unreasonably violated Plaintiffs’ clearly established rights and is not

entitled to qualified immunity.

    3. Plaintiffs’ selective enforcement claims under 42 USC § 1983 survive because
       Plaintiffs were targeted for their business size, an arbitrary classification, and
       for the clearly alleged motive of financial gain through the abuse of civil
       forfeiture laws.

        Defendant Fitzhugh argues that Plaintiffs’ selective enforcement claims fail because

“the size of one’s business is not a constitutionally protected category” and the FAC “does

not allege that the actions taken by the Sheriff were as a result of ill-will or malice.” Defs.’

Mem. at 13. The latter assertion misreads the FAC, while the former claim misperceives the

nature of a § 1983 selective enforcement claim.        Dispensing with the latter claim first, the

FAC alleges: “the reason Defendants did not prosecute Amazon or Wal-Mart was that these

large commercial entities were unlikely to be as easily intimidated into paying fines and

agreeing to forfeit property to resolve these unsupportable claims and criminal charges.”

FAC ¶ 112, see also FAC ¶¶ 39-43. The FAC further alleges that Defendant Zimmerman

sent an e-mail, subject line “Bill just introduced,” attaching a PDF file of proposed Senate

Bill 2224. (Exhibit 5.) The proposed bill, in key and relevant part, would have amended

Tennessee’s civil forfeiture laws to specifically exclude CBD products. Id. at ¶ 41. Thus, the

FAC clearly alleges facts to support “ill-will” regarding the selective enforcement claim,

facts centered upon Defendants’ “forbidden aim” of monetary gain. Gardenhire v. Schubert,

205 F.3d 303, 319 (6th Cir. 2000) (“selective enforcement is a federal constitutional violation

if ‘based upon an unjustifiable standard such as race, religion, or other arbitrary

classification’. Discrimination is ‘purposeful’ if it is intended to accomplish some ‘forbidden

aim’ … Such ‘forbidden aims’ include intentional selective enforcement because of race,

nationality, religion, gender or ‘other arbitrary classification.’”)

        Fitzhugh’s assertion that business size is not a “constitutionally protected category” is

easily dispatched by the Sixth Circuit’s opinion in Stemler v. City of Florence. 126 F. 3d 856

                                                14



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 15 of 27 PageID #: 242
(6th Cir. 1997). In Stemler, the Plaintiff, a lesbian, alleged that the defendant officers chose

to arrest and prosecute her for driving under the influence “out of a desire to effectuate an

animus against homosexuals.” Id. at 873. Like Defendant Fitzhugh in the present case, the

officers in Stemler did not attempt to justify their decision, but instead argued that “as a

blanket matter it is always constitutional to discriminate on the basis of sexual orientation.”

Id. (Fitzhugh in essence makes the same argument: it is always constitutional to discriminate

on the basis of business size.) The Court turned to Supreme Court cases expanding the

constitutional rights of gays and lesbians, citing Romer v. Evans, a landmark case in that

area, for the proposition that “if the constitutional conception of equal protection of the laws

means anything, it must at the very least mean that a bare desire to harm a politically

unpopular group cannot constitute a legitimate governmental interest.” Id., citing Romer,

517 U.S. 620, 634 (1996). Crucially, however, the Sixth Circuit made clear that:

           While this case, and Romer, involved animus related to sexual orientation, the
           principle involved in our case really has nothing to do with that controversial
           area . . . the principle would be the same if Stemler had been arrested
           discriminatorily based on her hair color, her college bumper sticker (perhaps
           supporting an out-of-state rival) or her affiliation with a disfavored sorority or
           company.

Id. at 874.    The Sixth Circuit thus affords constitutional protection against selective

enforcement on the basis of “hair color,” a “college bumper sticker,” or “affiliation with a

disfavored … company.” Id. Further to this point, as the Court explained in Stemler, the

availability of a § 1983 selective enforcement claim “has never been limited only to those

groups accorded heightened scrutiny under equal protection jurisprudence.             Instead, a

plaintiff makes out a selective-enforcement claim if she shows that the state based its

enforcement decision on an ‘arbitrary classification.’” Stemler, at 874 (internal citations

omitted). It requires no great logical leap to conclude that the Constitution prohibits selective

enforcement of the laws against Plaintiffs because of the size of their businesses and their



                                               15



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 16 of 27 PageID #: 243
“perceived lack of resources to defeat the unsupportable claims and criminal charges.” FAC

¶ 113.

         The Stemler Court also addressed the “rational basis” defense, rejecting it:

            A selective-enforcement claim such as this one is thus conceptually different
            from a claim that a statute violates equal protection; while almost every statute
            can be shown to have some conceivable rational basis, thereby surviving an
            equal protection challenge unless it is shown to discriminate against a group
            accorded heightened scrutiny, it will often be difficult to find a rational basis
            for a truly discriminatory application of a neutral law . . .

            The defendant officers are unable, and indeed have not even attempted, to
            demonstrate that there is any conceivable rational basis for a decision to
            enforce the drunk-driving laws against homosexuals but not against
            heterosexuals.

Stemler, at 874. Defendant Fitzhugh has similarly “not even attempted” to demonstrate that

there was “any conceivable rational basis” for enforcing the drug laws—as Defendants

misunderstood them—against the Plaintiffs but not against Amazon and Wal-Mart.

         Finally, the dodgy contention that Fitzhugh cannot “have liability for the prosecution”

because “the decision to prosecute lies solely with the prosecutor” does not withstand even a

cursory reading of Stemler.      Defs.’ Mem., at 12.      Stemler itself allowed the selective

enforcement claims of the arresting officers to stand. Stemler, at 875. Attempting to narrow

the nature of the constitutional violations merely to the single act of the “decision to

prosecute” glosses over Plaintiffs claims “to be free from false arrest, unlawful seizure, and

unlawful prosecution” alleged in the FAC. FAC, Count I, at 17.

         For these reasons, Defendant Fitzhugh’s motion to dismiss the selective enforcement

claim should be denied.

   4. Plaintiffs’ civil conspiracy claims survive because the Amended Complaint
      clearly alleges a “single plan” among the Defendants, including Fitzhugh’s
      personal involvement in prosecuting the Plaintiffs despite his awareness that
      probable cause was wholly lacking.

         Fitzhugh argues that Plaintiffs’ conspiracy claims fail because the FAC “cannot

possibly be construed to assert that a single plan or conspiracy existed.” Defs.’ Mem. at 15.

                                                16



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 17 of 27 PageID #: 244
Fitzhugh insists that the FAC “details disagreements and concerns between the various actors

about the Candy Crush operation.” Id. The problem for Fitzhugh, however, is that the

disagreement relevant to him is the one in which he personally ensured that Operation Candy

Crush would proceed despite the clear objections of his subordinate, Major Sharp, whom

Fitzhugh had effectively overruled. (Fitzhugh also argues that because the TBI disagreed

with “the prosecution,” there is no conspiracy. Id. That assertion is irrelevant: TBI is not a

defendant in this case nor is alleged to have participated in any conspiracy. To the contrary,

TBI insists that it told “all stakeholders,” including Fitzhugh, about the limitations of its

laboratory analysis. FAC Exhibit 9, “TBI Smt. Via Email,” at 1-2.              Major Sharp’s

memorandum is consistent with and supports TBI’s version of events. FAC Exhibit 4, at 1.

TBI’s prudent decision not to conspire with the Defendants does not disprove the existence

of a conspiracy among the Defendants. If anything, TBI’s statements support the inference

that Defendants were fully aware that probable cause could not be established in any

Plaintiff’s case.)

            a. § 1983 Conspiracy Claim

        The Sixth Circuit defines a §1983 civil conspiracy as “an agreement between two or

more persons to injure another by unlawful action.” Hooks v. Hooks, 771 F.2d 935, 944 (6th

Cir. 1985). Express agreement among all the conspirators is not necessary to find the

existence of a civil conspiracy. Id. Each conspirator need not have known all of the details of

the illegal plan or all of the participants involved. Id. All that must be shown is that there

was a single plan, that the alleged coconspirator shared in the general conspiratorial

objective, and that an overt act was committed in furtherance of the conspiracy that caused

injury to the complainant. Id. The Sixth Circuit has also indicated that because “rarely in a

conspiracy case will there be direct evidence of an express agreement among all the

conspirators to conspire . . . circumstantial evidence may provide adequate proof of

conspiracy.” Weberg v. Franks, 229 F.3d 514, 528 (6th Cir. 2000).
                                              17



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 18 of 27 PageID #: 245
       The FAC clearly alleges that Defendant Zimmerman was motivated by a pending

change in civil forfeiture law and that he conveyed this motive to RCSO Major Sharp in

December 2017. FAC ¶¶ 36-43. Zimmerman was fully aware that larger businesses were

selling the same CBD hemp products but singled out the Plaintiffs for prosecution based on

their perceived lack of resources. Id. at 113. Major Sharp “briefed the sheriff [Fitzhugh] . . .

on this case” on January 22, 2018. FAC Exhibit 4, at 1. As of January 30, 2018, according

to Major Sharp, there was a “consensus, no one is comfortable moving ahead at this time.”

Id. at 2. At a crucial February 2, 2018 meeting attended by Major Sharp and an unidentified

RCSO employee, Zimmerman stated: “They will come in on their court date, plead guilty,

pay the fines and get their businesses open.” “We will put off the court dates, attorneys will

get tired of coming to court and settle.” Id. And at some point in early February, Defendant

Fitzhugh met with Defendants Zimmerman and Jones and made the official decision to allow

the law enforcement investigation to proceed despite the specifically enumerated concerns of

his subordinates. Id.

       On these facts, the “single plan” that existed was, simply put, a scheme to shake down

the Plaintiffs by arresting them, imposing fines upon them, and threatening to close their

businesses. Fitzhugh did not need to know “all of the details of the illegal plan or all of the

participants involved” in order to participate in the conspiracy. It is enough that he “shared

in the general conspiratorial objective” of this plan and took the affirmative step—the “overt

act”—of instructing his subordinates to meet with Defendants Zimmerman and Jones and

allowing the investigation to proceed.

           b. § 1985(3) Conspiracy Claim.

       With respect to Plaintiffs’ 42 USC 1985(3) claim, Plaintiffs must show:

           (1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly,
           any person or class of persons of the equal protection of the laws, or of equal
           privileges and immunities of the laws; (3) an act in furtherance of the
           conspiracy; (4) whereby a person is either injured in his person or property or
           deprived of any right or privilege of a citizen of the United States … The
                                              18



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 19 of 27 PageID #: 246
           plaintiff must show that the deprivation at issue was caused by “class-based
           discriminatory animus.” A class protected by section 1985(3) must possess the
           characteristics of a discrete and insular minority, such as race, national origin,
           or gender.

Keppler v. Haslam, 2013 U.S. Dist. LEXIS 54807, *13 (M.D. Tenn., Case No. Case No.

3:11-CV-1040, April 17, 2013). As an initial matter, Plaintiffs concede that the FAC does

not clearly allege that Plaintiffs possess the characteristics of a discrete and insular minority,

such as race, national origin, or gender and that they were deprived of their rights because of

a class-based discriminatory animus.        However, Plaintiffs respectfully submit that, if

permitted to amend their Complaint, Plaintiffs could in fact make such a showing. Plaintiffs

have thus respectfully asked the Court for leave to amend pursuant to Fed. Rule Civ. P

15(a)(2), in the interests of justice, in a contemporaneously filed Motion to Amend with a

proposed Second Amended Complaint.

       Defendants, however, do not move to dismiss the § 1985 conspiracy claim on the

basis that Plaintiffs are not members of a class within the protection of § 1985. Instead, they

argue that there was no “single plan” and that there was no violation of a constitutional right.

These arguments have been addressed supra, and should be rejected.

   5. Plaintiffs’ Monell claims against Rutherford County survive because Fitzhugh is
      a final policymaker with authority sufficient to bind the County through his
      actions.

       Defendants Rutherford County and Fitzhugh (in his official capacity) move to dismiss

Plaintiffs’ claims against the County and Fitzhugh on the mistaken basis that: “allegations of

a single incident of misconduct are not sufficient to infer a municipal wide policy.” Defs.’

Mem. at 16-17, citing Thomas v. City of Chattanooga, 398 F.3d 426, (6th Cir. 2005). This

assertion, lifted from the inapposite case of Thomas v. City v. Chattanooga, misconstrues the

applicable law of municipal liability as decided by the United States Supreme Court in

Pembaur v. City of Cincinnati. 475 U.S. 469 (1985). Even Thomas, upon which Defendants

rely, cited Pembaur for the proposition that:

                                                19



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 20 of 27 PageID #: 247
           There are at least four avenues a plaintiff may take to prove the existence of a
           municipality's illegal policy or custom. The plaintiff can look to (1) the
           municipality's legislative enactments or official agency policies; (2) actions
           taken by officials with final decision-making authority; (3) a policy of
           inadequate training or supervision; or (4) a custom of tolerance or
           acquiescence of federal rights violations.

Thomas at 429, citing Pembaur at 480) (emphasis added.) Thomas involved the fourth

theory—a theory of “tolerance” of allegedly unconstitutional actions centered upon the use of

excessive force by an individual police officer. Id. It did not, as does the present case,

concern the second theory—that an individual with “final decision-making authority”

(Fitzhugh) took an unconstitutional action representing the policy of the municipality

(Rutherford County). The language Defendants excerpt from Thomas is true enough, as

applied to an individual police officer in a “tolerance” theory case—but it has no meaningful

relevance to this case, which concerns the unconstitutional actions taken by Fitzhugh, a

county official with final decision-making authority.

   a. Fitzhugh is a final policy-maker for Rutherford County under Tennessee law.

       With respect to Fitzhugh’s status as a policy-maker under Monell v. New York

Department of Social Services (436 U.S. 658) (1978), the Tennessee Supreme Court

specifically addressed the status of sheriffs under Tennessee law in Spurlock v. Sumner

County. 42 S.W.3d 75 (Tenn. 2001.) In Spurlock, the Tennessee Supreme Court answered

the following certified question from the Middle District of Tennessee (Judge Robert L.

Echols): “Does a sheriff, when acting in a law enforcement capacity, [act] as a state [official]

or [as a] county official under Tennessee law?” Id. at 76. Sumner County had argued that

the Sumner County Sheriff “did not speak with final policymaking authority for the county

because Tennessee law provides that sheriffs are state, not county, officers.” Id. at 77.

Rejecting this assertion, the Court described a sheriff as “the commander in chief of the law

forces of the county.” Id. at 79, citing State ex. rel. Thompson v. Reichman, 188 S.W. 225

(Tenn. 1916).    The Court conducted a “thorough review of applicable authority” and

                                              20



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 21 of 27 PageID #: 248
answered the certified question in the affirmative, holding that a sheriff acting in a law

enforcement capacity serves as a county official under Tennessee law. Id. at 77.

   b. A single decision by a final decision-maker such as Fitzhugh can impose
      municipal liability on a County such as Rutherford.

       Returning to Pembaur v. City of Cincinnati underscores the significance of Spurlock

v. Sumner County to the present case. In Pembaur, the Supreme Court considered “whether,

and in what circumstances, a decision by municipal policymakers on a single occasion”

could state a claim for municipal liability under Monell. Pembaur, at 471 (emphasis added).

The Supreme Court answered this question in the affirmative, reasoning:

           It is plain that municipal liability may be imposed for a single decision by
           municipal policymakers under appropriate circumstances . . .

           No one has ever doubted, for instance, that a municipality may be liable under
           § 1983 for a single decision by its properly constituted legislative body --
           whether or not that body had taken similar action in the past or intended to do
           so in the future -- because even a single decision by such a body
           unquestionably constitutes an act of official government policy. . .

           Monell’s language makes clear that it expressly envisioned other officials
           “whose acts or edicts may fairly be said to represent official policy,” and
           whose decisions therefore may give rise to municipal liability under § 1983.

Id. at 480, internal citations omitted. The Court then announced its holding:

           We hold that municipal liability under § 1983 attaches where -- and only where --
           a deliberate choice to follow a course of action is made from among various
           alternatives by the official or officials responsible for establishing final policy
           with respect to the subject matter in question.

Id. at 483.   In passing, the Pembaur Court noted that “whether an official had final

policymaking authority is a question of state law.” Id. Pembaur thus created the necessity

for the Tennessee Supreme Court’s opinion in Spurlock to decide whether a sheriff acting in a

law enforcement capacity is a county official under Tennessee law. Because the Court’s

decision in Spurlock clarified that “a sheriff, when acting in a law enforcement capacity, acts

as a county official under Tennessee law” (Spurlock, at 82), a single decision by Sheriff



                                              21



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 22 of 27 PageID #: 249
Fitzhugh may establish an official policy and impose municipal liability upon Rutherford

County.

   c. Fitzhugh made a “single decision” to allow Operation Candy Crush to proceed
      and thus created the “official policy” of Rutherford County with respect to the
      violations of Plaintiffs’ constitutional rights.

       The underlying facts of Pembaur illuminate the contours of a “single decision” claim

for municipal liability and support a finding of such liability in present case.           Bertold

Pembaur was a medical doctor in Cincinnati, Ohio, (Hamilton County) whose practice served

mostly welfare patients relying on government assistance to pay for medical care. Pembaur,

at 471. Pembaur was indicted for fraudulently accepting payments from state agencies for

services he had not actually provided. Id. As part of the investigation, the grand jury issued

subpoenas for the appearance of two of Pembaur’s employees. Id. at 472. When these

witnesses failed to appear, Assistant Prosecutor William Whalen obtained capiases for their

arrest and detention. Id.

       Two deputies from the Hamilton County Sheriff’s Office attempted to serve these

capiases at Pembaur’s clinic.    Pembaur wedged a piece of wood between the door and the

wall and refused them entry. Id. The sheriffs decided to take no further action until the

Cincinnati Police arrived. Id. After the police arrived and Pembaur still refused to allow the

officers to enter, the sheriffs decided to call their supervisor for instructions. Their supervisor

told them to call Assistant Prosecutor Whalen and to follow his instructions. Id. at 473. The

Deputy Sheriffs then telephoned Whalen and informed him of the situation. Whalen

conferred with County Prosecutor Leis, who told Whalen to instruct the Deputy Sheriffs to

“go in and get [the witnesses].” Id. Whalen in turn passed these instructions along to the

Deputy Sheriffs. Id. After a final attempt to persuade Pembaur voluntarily to allow them to

enter, the Deputy Sheriffs tried unsuccessfully to force the door. Id. City police officers,

who had been advised of the County Prosecutor's instructions to “go in and get” the

witnesses, obtained an axe and chopped down the door. Id.             The Deputy Sheriffs then
                                                22



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 23 of 27 PageID #: 250
entered and searched the clinic. Id. Two individuals who fit descriptions of the witnesses

sought were detained but turned out not to be the right persons. Id.

       Pembaur filed suit under 42 USC § 1983 against Hamilton County and the Hamilton

County Sheriff, among others. Id. at 474. The District Court dismissed the claim against the

County and the Sixth Circuit upheld the dismissal. The Sixth Circuit reasoned that, while

Pembaur had claimed that “the deputy sheriffs acted pursuant to the policies of the Sheriff

and Prosecutor by forcing entry into the medical center,” he did not point to anything else

beyond that “one occasion.” Id. at 476. The Sixth Circuit held: “that single, discrete decision

is insufficient, by itself, to establish that the Prosecutor, the Sheriff, or both were

implementing a governmental policy.” Id. at 477.

       The Supreme Court granted certiorari and reversed. As mentioned above, the Court

held that a single decision by a final policy-maker could impose municipal liability where a

“deliberate choice to follow a course of action is made from among various alternatives by

the official or officials responsible for establishing final policy with respect to the subject

matter in question.” Id. at 483. In applying that standard to the facts of Pembaur, the Court

concluded that the Prosecutor’s clear command to the Deputy Sheriffs to “go in and get

[them]” created the official policy of Hamilton County.         Id. at 484. In reaching this

conclusion, the Court pointed to the role of the Hamilton County Sheriff:

           Pursuant to standard office procedure, the Sheriff’s Office referred this matter
           to the Prosecutor and then followed his instructions. The Sheriff testified that
           his Department followed this practice under appropriate circumstances and
           that it was “the proper thing to do” in this case.

Id. at 485. Justice Powell, in dissent, succinctly summarized the Court’s holding: “[The

Prosecutor’s] five-word response to a single question over the phone is now found by this

Court to have created an official county policy for which Hamilton County is liable under

§ 1983.” Id. at 492, (Powell, J., dissenting.)



                                                 23



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 24 of 27 PageID #: 251
        Unlike Fitzhugh, the Hamilton County Sheriff had no direct involvement in the

decision to refer the Deputy Sheriffs to the Prosecutor for direction. Nevertheless, the

Supreme Court found that municipal liability could be imposed upon the county because the

Prosecutor had “acted as the final decisionmaker for the county.” Id. at 485.

        In that respect, the case at bar presents a much clearer case for municipal liability than

Pembaur itself. Fitzhugh’s decision to convene a meeting with Prosecutors and to allow

Operation Candy Crush to proceed was unquestionably a decision by a county official with

final decision-making authority (see Spurlock v. Sumner County, supra).       Fitzhugh made the

decision to “follow the course of action” of arresting the Plaintiffs and padlocking their

businesses “from among various alternatives.” Pembaur, at 483. One RCSO Officer thought

it “extreme to padlock/arrest.” FAC Exhibit 2, “Interview Notes,” p. 3.             Major Sharp

recorded that he “did not agree with going forward” and “spoke about slowing the

investigation down, letting the owners know their product may be illegal.” FAC Exhibit 4, at

2. Fitzhugh decided against these available alternative courses of action. That decision

directly led to the execution of Operation Candy Crush and caused the violation of Plaintiffs’

constitutional rights.

        On this factual record, the actions of Fitzhugh, as a final policy-maker for the county,

are sufficient to give rise to a claim of municipal liability against Rutherford County.

                                        CONCLUSION

        Plaintiffs have stated claims for violations of their constitutional rights guaranteed

under the Fourth and Fourteenth Amendments. Neither absolute nor qualified immunity

shields Defendant Fitzhugh from his unreasonable actions in ensuring the unlawful arrests of

the Plaintiffs and the “extreme” padlocking of their businesses.          Similarly, Rutherford

County cannot escape liability for the actions of Fitzhugh, a final decision-maker, whose

deliberate choices bind Rutherford County. Plaintiffs respectfully request leave to amend to

cure any defects in their civil conspiracy claims, as Plaintiffs have a good faith basis to allege
                                               24



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 25 of 27 PageID #: 252
facts sufficient to establish that Plaintiffs faced discrimination on the basis of their national

origin.

          For these reasons, Defendants’ motion should be denied.


                                              Respectfully submitted,

                                              DAVID RANDOLPH SMITH &
                                              ASSOCIATES

                                              By: /s/ Christopher W. Smith
                                              Christopher W. Smith, TN BPR #034450
                                              David Randolph Smith, TN BPR #011905
                                              Dominick R. Smith. TN BPR #028783
                                              W. Lyon Chadwick. Jr. TN BPR #029599
                                              1913 21st Avenue South
                                              Nashville, Tennessee 37212
                                              615-742-1775
                                              csmith@drslawfirm.com
                                              drs@drslawfirm.com
                                              dom@drslawfirm.com
                                              lyon@drslawfirm.com

                                              /s/ Wesley Clark
                                              Wesley Clark, #32611
                                              Frank Brazil, #34586
                                              Brazil Clark, PLLC
                                              2706 Larmon Avenue
                                              Nashville, TN 37204
                                              Attorney for Plaintiff Rieves




                                               25



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 26 of 27 PageID #: 253
                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing document was
sent via the Court’s electronic filing system to all counsel registered in this case on December
20, 2018.

Frank R. Brazil
Wesley B. Clark Brazil Clark, PLLC 2706
Larmon Avenue
Nashville, TN 37204

Nathan D. Cate
Jesse P. Lords
Law Offices of Lords and Cate Washington Square Building
222 2nd Ave. N., Ste. 415 Nashville, TN 37201
Attorneys for Plaintiff Rieves

Robert M. Burns
Austin C. Evans
Howell & Fisher, PLLC
Court Square Building
300 James Robertson Parkway #300 Nashville, TN 37201
Attorney for Town of Smyrna and Kevin Arnold

Heather Cairns Ross
Tennessee Attorney General’s Office PO Box 20207
Nashville, TN 37202
Attorney for Jennings Jones

William T. Ramsey
Blind Akrawi
1201 Demonbreun Street, Suite 1000 Nashville, Tennessee 37203
(615) 244-1713 – Telephone
(615) 726-0573 – Facsimile
Attorneys for John Zimmermann


                                                             /s/ Christopher W. Smith




                                              26



 Case 3:18-cv-00965 Document 36 Filed 12/20/18 Page 27 of 27 PageID #: 254
